Citation Nr: 1228406	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right toe disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection for a right toe disability and a left shoulder disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a right toe disability was denied in an unappealed August 1995 rating decision.

2.  Evidence received since the August 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right toe disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a right toe disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a right toe disability in August 1995.  The Veteran was notified of the denial by a letter dated September 1995.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in August 1995 was that the evidence did not show that the Veteran currently had a right toe disability.

The evidence of record in August 1995 consisted of the Veteran's July 1952 service separation examination report, and his original statement of claim.

Evidence received since the August 1995 rating decision includes VA outpatient treatment records showing a history of prior surgery on the Veteran's right toe, a copy of an October 1955 entrance examination to the Air Force Reserve, a copy of a German newspaper article indicating that a vehicle accident occurred while the Veteran was on active duty, lay statements from individuals who have observed the Veteran's difficulties with movement, statements from the Veteran and his spouse detailing an in-service accident and subsequent residuals, and the transcript of the Veteran's April 2012 Board hearing.

The Board finds that the newly acquired records are new and material as they relate to a previously unestablished element of entitlement to service connection-namely; they support the presence of current right toe symptoms.  Additionally, the newly acquired records provide evidence corroborating the Veteran's assertions of an in-service injury during an automobile accident, and for the purposes of reopening a previously denied claim, the credibility of evidence is presumed.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a right toe disability.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right toe disability is granted.


REMAND

Initially, the Board notes that the appellant's service treatment records are unavailable for review.  VA has a heightened duty to assist the appellant in developing his claim since the service treatment records in this case are not available.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The appellant claims that he has current right toe and left shoulder disabilities that are related to his military service.

The appellant has submitted competent lay statements (including April 2012 hearing testimony) indicating that he injured his right toe and left shoulder in service in an automobile accident and has experienced ongoing right toe and left shoulder problems since that time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between a right toe disability, a left shoulder disability, and the appellant's service is necessary. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include the Veteran's VA treatment records dating from April 2010. 

2.  Then, the appellant must be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any current or recent right toe and left shoulder disorders.  The appellant should be properly notified of the examination and of the consequences of his failure to appear.  His claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner in conjunction with the examination.

Based on review of the pertinent medical history, examination of the appellant, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each right toe and left shoulder disorder present during the pendency of the claims as to whether there is a 50 percent or better probability that the disorder originated during active service or is otherwise etiologically related to service.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The examiner must explain the rationale for all opinions expressed. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal on a de novo basis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


